Citation Nr: 0838490	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
also claimed as secondary to service-connected residuals of a 
fracture to the left humerus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges his various lumbar and thoracic spine 
disabilities, to include arthritis and scoliosis, are due to 
his service-connected residuals of an in-service fracture of 
his left shoulder.  Specifically, the veteran injured his 
shoulder while in the Navy resulting in surgery that 
ultimately shortened his left upper extremity (LUE) and 
significantly limited the motion of his LUE.  He currently 
has an ankylosed (frozen) shoulder joint.  The veteran 
alleges the lack of movement caused muscle deterioration both 
in his LUE and his back.  His daily life requires certain 
compensations for his disability ultimately resulting in his 
current lumbar and thoracic spine disabilities.

A private opinion from Dr. Anderson, D.O., indicated in a 
February 2004 statement the veteran's LUE injury and 
resulting repair "...resulted in an overuse type injury to the 
left upper extremity causing chronic pain."  The opinion 
addresses the veteran's LUE pain as well as back pain, but it 
is unclear whether the opinion links LUE overuse to the 
veteran's chronic pain of the back or merely his LUE.  In any 
case, the opinion suggests a possible link between the two 
conditions and, therefore, the RO afforded the veteran a VA 
examination in May 2004. 

The May 2004 examiner, reviewing Dr. Anderson's statement as 
well as the veteran's service medical records and historical 
treatment thereafter, found the veteran had mild degenerative 
joint disease (DJD) of the lumbosacral spine and mild 
scoliosis of the mid-thoracic spine.  The examiner found the 
veteran to have a congenital deformity of the ribcage with 
only eleven ribs and six lumbar vertebrae and mild scoliosis.  
He further opined, "it is my opinion that his degenerative 
condition of the lumbosacral spine is due to his congenital 
deformity and it is not likely due to the fracture of his 
left humerus."

The veteran testified during his hearing before the Board in 
June 2007 that even if he has a congenital defect, he 
believes his LUE disability, at the very least, aggravated 
his lumbar and thoracic spine disabilities.  Specifically, he 
claims years of not using his shoulder and back muscles 
caused muscle deterioration and weakness in his back.

The medical records also contain an April 2006 VA orthopedic 
consult where the medical provider noted the veteran's 
scoliotic curve appears to be a "significant" "compensated 
curve" with "quite limited" range of motion.  Although 
this consult does not provide a specific opinion or link to 
the veteran's LUE disability, the link is at least arguably 
implied within the report. 

In general, congenital or developmental defects are not 
considered a disease or injury for the purpose of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office 
of General Counsel held that service connection may be 
granted for a congenital disease on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the 
extent the congenital defect is not a disease, service 
connection may still be granted for resultant disability 
caused by any superimposed disease or injury.  Accordingly, 
the crucial inquiries here are whether any resultant 
disability was caused by a superimposed disease or injury 
during service or, in the alternative, whether scoliosis was 
aggravated beyond the natural progression of the condition 
during service.  These are medical inquiries that were not 
addressed in the May 2004 VA examination and, therefore, the 
veteran is entitled to a new VA examination.  See also 38 
U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including 
those unknown to the veteran). 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2006 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Muskogee, 
Oklahoma from October 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination to determine 
the nature and likely etiology of any 
lumbar or thoracic spine condition(s) 
found, specifically:
*	Whether any of the veteran's lumbar 
or thoracic spine disabilities are 
congenital or developmental defects 
or diseases; 
o	if congenital defect, whether 
the defect was subject to any 
superimposed disease or injury 
(to include a fracture of the 
left humerus) during service 
and whether such caused 
resultant disability;
o	if congenital disease, whether 
the disease increased in 
severity beyond the natural 
progression of the disease due 
to his service-connected LUE 
disability or any other 
incident of service.
*	Whether any of the veteran's lumbar 
or thoracic spine disabilities were 
caused or aggravated by any incident 
of service, to include residuals of 
the in-service fractured humerus.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the February 2004 
opinion by Dr. Robinson, the May 2004 VA 
examination and the March 2006 VA 
orthopedic consultation. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

